            Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 1 of 21



 1   Michael R. Hogue (SBN 272083)
     hoguem@gtlaw.com
 2   GREENBERG TRAURIG, LLP
     4 Embarcadero Center, Suite 3000
 3   San Francisco, CA 94111
     Telephone: (415) 655-1300
 4   Facsimile: (415) 707-2010

 5   Robert A. Horowitz
     horowitzr@gtlaw.com
 6   MetLife Building
     200 Park Avenue
 7   New York, NY 10166
     Telephone: (212) 801-9200
 8   Facsimile: (212) 801-6400
     (pro hac vice)
 9   Attorneys for Defendants
     AQUA METALS, INC., THOMAS MURPHY,
10   SELWYN MOULD
11   Steven M. Schatz
     Boris Feldman
12   Dylan G. Savage
     Alexander K. Brehnan
13   WILSON SONSINI GOODRICH & ROSATI P.C.
     sschatz@wsgr.com
14   boris.feldman@wsgr.com
     dsavage@wsgr.com
15   abrehnan@wsgr.com
     650 Page Mill Road
16   Palo Alto, CA 94304
     Telephone: (650) 493-9300
17   Facsimile: (650) 565-5100
     Attorneys for Defendant STEPHEN R. CLARKE
18
                               UNITED STATES DISTRICT COURT
19                           NORTHERN DISTRICT OF CALIFORNIA
     In Re Aqua Metals, Inc. Securities Litigation CASE NO. 4:17-CV-07142-HSG
20
                                                   CLASS ACTION
21                                                 DEFENDANTS AQUA METALS, INC.,
                                                   STEPHEN R. CLARKE, THOMAS
22                                                 MURPHY, and SELWYN MOULD’S
                                                   REPLY MEMORANDUM OF LAW IN
23                                                 FURTHER SUPPORT OF THEIR MOTION
                                                   FOR AN ORDER DISMISSING
24                                                 PLAINTIFF THE PLYMOUTH COUNTY
                                                   GROUP’S SECOND AMENDED
25                                                 COMPLAINT TITLED “CONSOLIDATED
                                                   COMPLAINT FOR VIOLATION OF
26                                                 SECURITIES LAWS”
27                                                 DATE: January 30, 2020
                                                   TIME:   2:00 p.m.
28                                                 CTRM: 2, 4th Floor
                                                   JUDGE: Haywood S. Gilliam, Jr.
                                                     i                      Case No. 4:17-CV-07142-HSG
             DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
                Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 2 of 21



 1                                                     TABLE OF CONTENTS

 2                                                                                                                        Page
     PRELIMINARY STATEMENT .....................................................................................................1
 3
     ARGUMENT ...................................................................................................................................2
 4
               I.         The Core AquaRefining Technology Works: It Was Successfully Tested and
 5                        Proven to Produce AquaRefined Lead .....................................................................2
 6             II.        The SAC Fails to Allege Materially Misleading Statements of Current Fact .........4
 7             III.       The Forward-Looking Statements Are Protected by the Safe-Harbor.....................8
 8             IV.        The SAC Fails to Adequately Allege Scienter ......................................................12
 9             V.         The SAC Fails to State a Claim Against Mr. Murphy and Mr. Mould for
                          Making False Statements .......................................................................................14
10
               VI.        The SAC Fails to State a Claim for Control Person Liability................................15
11
     CONCLUSION ..............................................................................................................................16
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                            ii                               Case No. 4:17-CV-07142-HSG
                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
                Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 3 of 21



 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                      Page(s)
 3   Cases
 4
     In re Adaptive Broadband Sec. Litig.,
 5       No. C-01-1092, 2002 WL 989478 (N.D. Cal. Apr. 2, 2002) ...................................................14

 6   In re Allied Nev. Gold Corp.,
         No. 3:14-CV-00175-LRH-WGC, 2016 U.S. Dist. LEXIS 104090 (D. Nev.
 7       Aug. 8, 2016) ...........................................................................................................................13
 8   In re Atossa Genetics Inc. Sec. Litig.,
         868 F.3d. 784 (9th Cir. 2017) ..................................................................................................11
 9

10   Berson v. Applied Signal Tech., Inc.,
        527 F.3d 982 (9th Cir. 2008) ...................................................................................................11
11
     In re Convergent Techs. Sec. Litig.,
12       948 F.2d 507 (9th Cir. 1991) ...................................................................................................11
13   In re Cutera Sec. Litig.,
         610 F.3d 1103 (9th Cir. 2010) ...............................................................................................4, 8
14

15   Cutler v. Kirchner,
        696 Fed App’x 809 (9th Cir. 2017) .........................................................................................11
16
     In re ECOtality, Inc. Sec. Litig.,
17       No 13-03791-SC, 2014 WL 4634280 (N.D. Cal. Sept. 16, 2014) .............................................9

18   In re Energy Recovery Sec. Litig.,
         No-15-cv-00265-EMC, 2016 WL 324150 (N.D. Cal. Jan. 27, 2016) .....................................12
19
     Fecht v. Price Co.,
20
        70 F.3d 1078 (9th Cir. 1995) ...................................................................................................11
21
     Gammel v. Hewlett-Packard Co.,
22     905 F. Supp. 2d 1052 (C.D. Cal. 2012) ...................................................................................11

23   Institutional Investors Grp. v. Avaya, Inc.,
         564 F.3d 242 (3d Cir. 2009).......................................................................................................9
24
     Janus Capital Grp., Inc. v. First Derivative Traders,
25      564 U.S. 135, (2011) ................................................................................................................15
26
     In re LeapFrog Enters., Inc. Sec. Litig.,
27       527 F. Supp. 2d 1033 (N.D. Cal. 2007 ....................................................................................11

28

                                                                             iii                               Case No. 4:17-CV-07142-HSG
                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
                 Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 4 of 21



 1   M & M Hart Living Tr. v. Glob. Eagle Entm’t, Inc.,
        No. CV 17-1479 PA, 2017 WL 5635424 (C.D. Cal. Aug. 20, 2017) ........................................9
 2
     Markette v. Xoma Corp.,
 3
       No. 15-cv-03425-HSG, 2017 U.S. Dist. LEXIS 160194 .........................................................15
 4
     Maverick Fund L.D.C. v. First Solar, Inc.,
 5     No. CV 15-1156-PHX-DGC, 2018 WL 6181241 (D. Ariz. Nov. 27, 2018) .......................... 12

 6   Miramontes v. Mills,
        No. CV 11-8603 MMM, 2015 U.S. Dist. LEXIS 158943 (C.D. Cal. Nov. 24,
 7      2015) ..........................................................................................................................................7
 8   Mulligan v. Impax Labs, Inc.,
 9      36 F. Supp. 3d 942 (N.D. Cal. 2014) ...................................................................................9, 10

10   Norfolk Cty. Ret. Sys. v. Solazyme, Inc.,
        No. 15-cv-02938-HSG, 2018 U.S. Dist. LEXIS 106868 (N.D. Cal. June 26,
11      2018) ............................................................................................................................7, 8, 9, 13
12   In re NVIDIA Corp. Sec. Litig.,
         768 F.3d 1046, (9th Cir. 2014) ................................................................................................14
13

14   Oklahoma Police Pension & Ret. Sys. v. LifeLock, Inc.,
        780 F. App’x 480 (9th Cir. 2019) ............................................................................................11
15
     Oregon Pub. Employees Ret. Fund v. Apollo Grp. Inc.,
16      774 F.3d 598 (9th Cir. 2014) .....................................................................................................4

17   Pompano Beach Police & Firefighters’ Ret. Sys. v. Las Vegas Sands Corp.,
        No. 17-15216, 2018 U.S. App. LEXIS 11192 (9th Cir. May 1, 2018) ......................................9
18
     In re Quality Sys., Inc. Sec. Litig.,
19
         865 F.3d 1130 (9th Cir. 2017) .................................................................................................12
20
     Rihn v. Acadia Pharm. Inc.,
21      No. 15-CV-00575 BTM (DHB), 2016 WL 5076147 (S.D. Cal. Sept. 19, 2016) ....................10

22   In re SolarCity Corp. Sec. Litig.,
         274 F. Supp. 3d 972 (N.D. Cal. 2017) .....................................................................................15
23
     In re Syntex Corp. Sec. Litig.,
24       855 F. Supp. 1086 (N.D. Cal. 1994) aff’d, 95 F.3d 922 (9th Cir. 1996) ...................................4
25
     In re Volkswagon “Clean Diesel” Mktg. Sales Practices & Prods. Liab. Litig.,
26       MDL No. 2672, 2017 WL 66281 (N.D. Cal. Jan. 4, 2017) .....................................................14

27   Xu v. Chinacache Int’l Holdings Ltd.,
        No. 2:15-cv-7952 CAS, 2016 WL 4370030 (C.D. Cal. Aug. 15, 2016) ...................................9
28

                                                                               iv                                  Case No. 4:17-CV-07142-HSG
                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
               Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 5 of 21



 1   Zaghian v. Farrell,
        675 Fed. App’x. 718 (9th Cir. 2017) .......................................................................................12
 2
     Zucco Partners, LLC v. Digimarc Corp.,
 3
        552 F.3d 981 (9th Cir. 2009) .............................................................................................13, 14
 4
     Other Authorities
 5
     H.R. Conf. Rep. 104-369 (1995), reprinted at 1995 U.S.C.C.A.N. 730 .......................................11
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       v                              Case No. 4:17-CV-07142-HSG
                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
             Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 6 of 21



 1          Defendants1 respectfully submit this Reply Memorandum of Law in further support of

 2   Defendants’ Motion to Dismiss Plaintiffs’ Second Amended Complaint (ECF No. 128).2

 3                                    PRELIMINARY STATEMENT

 4          In an effort to create a faulty premise upon which Plaintiffs then rely to argue that

 5   Defendants’ statements throughout the class period were false, Plaintiffs continue to conflate the

 6   AquaRefining technology (which is a module with six electrolyzers that converts recycled lead

 7   from lead acid batteries into pure AquaRefined lead), with the entire commercial lead recycling

 8   process (which starts with traditional battery breaking and concludes with casting lead ingots). The

 9   AquaRefining technology is only a part, or subset, of the entire process.

10          Based on issues the Company faced in scaling the technology, i.e., incorporating the

11   technology into the commercial process, Plaintiffs assert Defendants’ statements that they

12   successfully tested and proved the AquaRefining technology were a lie that made their subsequent

13   statements false and misleading. But what Defendants represented was that they successfully tested

14   and proved the AquaRefining technology; specifically, they (correctly) stated that the module and

15   electrolyzer—which was all that existed when the statements were first made—were able to

16   convert recycled lead into AquaRefined lead without the use of a smelter, i.e., the technology

17   worked. Once it is understood that technology is distinguishable from the entire lead recycling

18   process, it becomes clear the issues that presented themselves while scaling the technology (and

19   the corresponding references) in no way undermined the truth of Defendants’ assertions that the

20   AquaRefining technology was successfully tested and proven. With that clarification, the basis for

21   much of Plaintiffs’ allegations of falsity falls away.

22          Plaintiffs’ allegations concerning forward-looking statements are unavailing. Despite their

23   protests to the contrary, most of the statements at issue were forward-looking and were

24   accompanied by “meaningful cautionary statements” and therefore fall within the PSLA safe-

25
     1
       All capitalized terms not otherwise defined herein shall have the meanings given them in
26   Defendants’ moving brief (ECF No. 128) (“DB”).
     2
27     Although Plaintiffs assert that Defendants only challenged two causes of action in their moving
     brief (Plaintiff’s opposition brief (ECF No. 131 (“PB”)) 1:8-9), Defendants specifically reserve all
28   rights to challenge these causes of action at a later stage (DB 1, n.1).
                                                         1                       Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
             Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 7 of 21



 1   harbor. The cautionary statements warned the public of the risks inherent in commercializing this

 2   brand new AquaRefining technology and those are the risks that caused the Company’s delays in

 3   meeting its projections and forecasts throughout the class period.

 4          Plaintiffs also fail to adequately plead scienter. The primary basis for Plaintiffs’ scienter

 5   allegations is that Defendants knew the technology did not work, a fact contradicted by Plaintiffs’

 6   own allegations. Moreover, Clarke, who made most of the statements at issue, actually purchased

 7   200,000 shares during the class period and Mr. Mould and Mr. Murphy sold less than 10 percent

 8   of their shares. Further there are no allegations that any of the Defendants derived any benefits

 9   from the statements.

10          Finally, the allegations against Murphy and Mould should be dismissed because the

11   statements they are alleged to have made are not actionable.

12                                             ARGUMENT

13   I.     The Core AquaRefining Technology Works: It Was
            Successfully Tested and Proven to Produce AquaRefined Lead.
14

15          The SAC and Plaintiffs’ arguments rely on the premise that the AquaRefining technology

16   “d[id] not work” and was “fundamentally flawed.” (See, e.g., SAC ¶ 303, PB at 1.) But this faulty

17   premise is belied by Plaintiffs’ own CWs who acknowledge that the core technology did, in fact,

18   work: during the class period the AquaRefining modules produced AquaRefined lead without

19   smelting. (See, e.g., SAC ¶¶ 95, 97; DB at 18.) Moreover, Plaintiffs now acknowledge that the

20   Company has begun commercial production of AquaRefined lead (SAC at ¶ 288(k)), thus

21   demonstrating beyond doubt the AquaRefining technology works.

22          Plaintiffs confuse the core AquaRefining technology’s successful ability to recycle lead

23   through an electrochemical process without smelting on a small scale, with the issues the Company

24   encountered (including in combining the traditional front-end battery breaking process and back-

25   end ingoting process with the new technology) that delayed its ability to scale that same technology

26   to a commercial level.3 Delays in scaling production have no bearing on whether the Company

27
     3
       Plaintiffs take the Company’s post-class statement that it was “engaged in the business of
28   producing recycled lead through a novel and unproven technology,” completely out of context,
                                                       2                       Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
             Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 8 of 21



 1   had successfully tested the technology on a small scale and to a limited degree, or whether the

 2   AquaRefining technology was proven—both of which were true. The Company specifically

 3   warned that issues were likely to arise as the Company scaled the technology, and acknowledged

 4   that it had developed and conducted only “limited testing” of the AquaRefining process. (Exh. 18

 5   at 15.) Notwithstanding this clear distinction between a proven concept on a small scale and

 6   commercial scale operations, Plaintiffs use their overbroad and faulty premise that the technology

 7   did not work as the foundation for their allegation that many of Defendants’ class period statements

 8   were false.4

 9          For example, Plaintiffs’ allegations that the Company’s statements regarding its strategic

10   partnerships with IB and JC were misleading are grounded solely on this faulty premise. Plaintiffs

11   do not dispute that the partnerships existed; their complaint is that the partnerships could not have

12   validated the AquaRefining technology or assisted in the Company’s growth because the

13   technology did not work and claims that this is the “embedded fact” that renders the statements

14   false or misleading. But the technology did work and Plaintiffs provide no viable alternative basis

15   for its allegations that the statements were false. Notwithstanding their counterintuitive and

16   baseless claim that these major industry players must have been duped by “sham” visits, Plaintiffs

17   provide nothing to refute the fact that IB and JC have continued to partner with the Company long

18   after the close of the class period. Moreover, saying that the partnerships validated the technology

19   is not an indicator that the technology was guaranteed to work flawlessly at a commercial level; it

20   is simply an indicator that industry leaders saw value in the technology. That the Company and its

21   officers thus viewed the partnership as important and expressed their enthusiasm is mere opinion,

22   puffery, and/or obvious truth, and is certainly not securities fraud. The “embedded fact” that the

23   technology did not work itself is simply not true, and the statements, such as the JC partnership “is

24

25   imputing it to the core technology even though the statement clearly relates solely to
     commercialization under the header, “Our business model is new and has not been proven by us
26   or anyone else.” (See DB at 23:10-28.)
     4
27     Statements that the Company did not anticipate or foresee any serious issues operating at a
     commercial level were necessarily forward looking, as discussed in Section III, infra.
28
                                                        3                       Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
             Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 9 of 21



 1   a great statement to the industry and the world that aqua refining is the future” (SAC ¶ 390), are

 2   simply too vague to be misleading. In re Cutera Sec. Litig., 610 F.3d 1103, 1111 (9th Cir. 2010);

 3   In re Syntex Corp. Sec. Litig., 855 F. Supp. 1086, 1095 (N.D. Cal. 1994) aff’d, 95 F.3d 922 (9th

 4   Cir. 1996) (holding that statements like “we’re doing well and I think we have a great future” to

 5   be nonactionable corporate optimism); see also Oregon Pub. Employees Ret. Fund v. Apollo Grp.

 6   Inc., 774 F.3d 598, 606 (9th Cir. 2014) (holding non-actionable statement that revenue and growth

 7   were “significant events” as too vague for investor to rely on).

 8   II.    The SAC Fails to Allege Materially Misleading Statements of Current Fact.5
 9          Representations Concerning Lead Production and Transitioning to Commercial

10   Operations. Plaintiffs use the same faulty premise to allege that the Company’s statements

11   regarding the successful limited production of a single ingot of 99.9% pure AquaRefined lead

12   announced in November 2016 were false. (SAC ¶¶ 158, 166, 339, 350, 356; Exh. 7; see also Exh.

13   10, 11/7/2016 Q3 Earnings Call.) Plaintiffs’ contention is purportedly based on statements of the

14   CWs, but the CWs provide no basis for their knowledge regarding the ingot other than speculation

15   and hearsay. (See DB at 19, infra Section IV.) The CW’s statement that the ingot was not made

16   from LABs broken at the Reno plant is a red herring: the Company itself disclosed in its 10-Q that

17   it was not operating at a commercial scale and had not yet begun breaking batteries (SAC at ¶ 350;

18   Exh. 8 at 21.) Thus, the only remaining basis for Plaintiffs’ allegation is its faulty premise that the

19   technology did not work so the Company’s representations that the ingot was made of

20   AquaRefined lead must be false.

21          Plaintiffs also make allegations regarding a caption to a photograph showing a single

22   AquaRefining module with a stream of lead infused electrolytes falling from the module to the

23   conveyor belt describing the lead as “flowing like a waterfall.” (SAC at ¶ 350.) Plaintiffs contend

24   these statements were false and misleading because of the issues described by the CWs. But none

25   5
       Plaintiffs argue that Defendants’ motion to dismiss must fail because Defendants have not
26   addressed every single misstatement that Plaintiffs allege in the SAC to be false and misleading.
     (PB at 9:8-10, 10:15-16.) Plaintiffs ignore that the SAC contained 550 paragraphs of allegations
27   spanning over 200 pages, while Defendants were limited in their moving briefs to only 40 pages.
     Thus, Defendants’ choice (out of necessity) to address the statements by category in no way
28   concedes the merits of any of Plaintiffs’ claims or arguments.
                                                         4                       Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
            Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 10 of 21



 1   of the CWs claim to have observed the module in the photograph, which would be necessary to

 2   refute the description, i.e., observe that the lead was not flowing off the module. To conclude the

 3   description was false, one would have to assume that the lead never flowed off the chute without

 4   getting stuck, a claim none of the CWs made.

 5           That the Company did not ultimately complete transitioning into commercialization or

 6   successfully commence commercial production of AquaRefined lead until 2018 (PB at 15), does

 7   not render any of its November 2016 statements false or misleading. In its SEC filings, the

 8   Company repeatedly warned of the risks associated with transitioning to commercialization. For

 9   example, in its November 7, 2016 Form 10-Q, the Company explained that “[w]hile we believe

10   that our development, testing and limited production to date has proven the concept of our

11   AquaRefining process, we have not undertaken the processing of used LABs nor have we

12   commenced the production of lead in large commercial quantities.” (Exh. 8.) The Company further

13   disclosed that its operations consisted of “limited testing” of the AquaRefining process. (Exh. 18

14   at 15.) Lest there be any doubt as to Dr. Clarke’s belief in the technology, he purchased 200,000

15   shares of Company stock in the November 2016 public offering. (Exh. 31.)

16           Representations Concerning Commercial Operation with Product Ready to Ship. In

17   February 2017, Defendants used such terms as “commercial operations” and “commercial-scale

18   production” to describe the phase of AquaRefinery operations the Company was moving into (not

19   that it had completed). Plaintiffs allege these phrases misled the market to believe the Company

20   was already producing AquaRefined lead in commercial quantities. But that conclusion was

21   expressly contradicted by the Company’s disclosures throughout the class period that it was not

22   producing AquaRefined lead in commercial quantities at any time during the class period. (See,

23   e.g., Exh. 24 at 7; Exh. 18 at 4.)

24           Because Defendants represented in Q1 of 2017 they had “products” ready to ship, Plaintiffs

25   contend Defendants misled the market to believe they specifically had AquaRefined lead ready to

26   ship. That inference is particularly unwarranted given Plaintiff’s concession in SAC ¶ 47 that the

27   recycling of LAB batteries generates a variety of products for sale, including lead ingots, sulfuric

28
                                                       5                       Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
            Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 11 of 21



 1   acid, separated plastics, in addition to AquaRefined lead. Thus, Plaintiffs are dead wrong when

 2   they point to the Company’s May 9, 2017 disclosure that the products it had ready to ship were

 3   lead compounds and plastics, not AquaRefined lead, as “proof” that the Company misled the

 4   market when it said it had “product ready to ship.”

 5          Plaintiffs take Clarke’s description of challenges in the February 14, 2017 earnings call

 6   and his statement that “we’ve got that dialed in now and it’s operating’” which “means we can

 7   provide feedstock to the AquaRefiners and make AquaRefined lead” to mean “there were no

 8   operational issues.” (PB at 28.) But the Company’s belief it had solved the front-end problems

 9   with transporting lead paste to the AquaRefining module in no way guaranteed that other problems

10   with the front-end battery breaking process would not present themselves and certainly was not a

11   representation concerning other parts of the commercial process. Indeed, CW1 explained that “as

12   the process goes to large-scale, even just one change can impact everything and make existing

13   issues worse.” (SAC at ¶ 70.) The Company continued to warn of the risks associated with its

14   efforts to produce commercial quantities of lead.

15          In its Form 10-K filed March 2, 2017, the Company stated it “commenced the commercial

16   scale production of recycled lead during January 2017.” (SAC at ¶ 221, 356.) Plaintiffs yet again

17   jump to the conclusion that “commercial scale production” of recycled lead means the Company

18   began to produce AquaRefined lead in commercial quantities (PB at 17), which again is belied by

19   their acknowledgement that they knew the entire commercial process generated several products

20   for sale other than AquaRefined lead. Further, the Company clearly stated shortly thereafter that

21   its revenue came from the sale of plastic and lead compounds, not AquaRefined lead. (See Exh.

22   24 at 7 (Murphy states that sales consisted of “plastic and lead compounds”); Exh. 18 at 4.)

23   Whatever the terminology used to describe its operation—“commercial operations”, “commercial

24   production”, or “commercial scale”—the critical fact is the Company never represented that it was

25   producing AquaRefined lead in commercial quantities. (Id.)

26          Plaintiffs allege all these statements and others were false and misleading because of the

27   problems described by the CWs. (PB at 17-18.) However, the existence of those problems (sticky

28
                                                         6                   Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
            Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 12 of 21



 1   lead and hard lead) does not contradict Defendants’ statements that the AquaRefinery was in

 2   commercial operation, the Company had product ready to ship, or any of the other statements

 3   Plaintiffs allege to be false and misleading. Norfolk Cty. Ret. Sys. v. Solazyme, Inc., No. 15-cv-

 4   02938-HSG, 2018 U.S. Dist. LEXIS 106868, at *7 (N.D. Cal. June 26, 2018) (Solazyme could

 5   still have made “strong and steady progress,” been “deep into the commissioning process,” and

 6   infrastructure and upstream could still have been “online” and “functioning as expected” without

 7   being “close to achieving commercial viability” at the plant.)

 8          Representations Regarding Visitor Days and Site Visits.       The       CW        statements

 9   concerning the site visits do not contradict the Company’s statements (PB at 11:6-13) or the analyst

10   statements (PB at 10:23-11:5). The analyst statements alleged to be false are statements reporting

11   what they observed during the visits. The CWs acknowledge that modules were up and running

12   during the visits. The CWs do not deny that semi-truckloads of used batteries were being delivered

13   for offloading and recycling and that lead products (as the Company explained, not ultra-pure

14   AquaRefined lead) were being shipped. Thus, Plaintiffs have not alleged facts demonstrating that

15   any statements made by Defendants or the analysts about the visits were false or misleading.

16          Representations Concerning Lead Production Rates. Plaintiffs confuse statements

17   regarding the TRIC facility’s expected capacity to produce lead (i.e. its potential to produce lead)

18   with its current production of lead. (PB at 22). A review of the statements in context clearly shows

19   that the Company was not representing that it was currently producing 120 tons of AquaRefined

20   lead, but had future plans to do so and was in the process of installing equipment that it believed

21   could support 120 tons in the future. (Compare, Exh. 10 at 2, 9 (“we expect to expand our capacity

22   to 120 tonnes a day in early 2017” and stating that only 6 of 16 modules were currently installed

23   and that 120 tons required 16 operating modules) with PB at 22:11-136.) Further, while the

24   Company regularly set forth its production goals, those goals were quintessential forward-looking

25   statements, and were accompanied by meaningful cautionary language concerning risks and issues

26   6
       Plaintiffs assert that this statement was mistakenly attributed to Clarke in the SAC rather than
27   Murphy. Regardless of who made the statement, it is not actionable, and in any event, Plaintiffs
     are bound by their pleading. Miramontes v. Mills, No. CV 11-8603 MMM (SSx), 2015 U.S. Dist.
28   LEXIS 158943, at *12-14 n.25 (C.D. Cal. Nov. 24, 2015).
                                                       7                        Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
            Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 13 of 21



 1   the Company might face as it attempted to scale operations. Indeed, Plaintiff disavows any claims

 2   based on revenue generation (PB at 25:16), which obviously is directly tied to production goals.

 3   III.    The Forward-Looking Statements Are Protected by the Safe-Harbor.
 4           In both the SAC (see SAC at ¶ 527) and their briefing, Plaintiffs argue that even if

 5   statements are forward looking (PB at 25), Defendants are liable if the statements were made with

 6   “actual knowledge” of their falsity. This argument is in direct contravention of the PSLRA and its

 7   well-settled interpretation by the Ninth Circuit in In re Cutera Sec. Litig., 610 F.3d 1103, 1111-13

 8   (9th Cir. 2010) (forward-looking statements accompanied by meaningful cautionary language are

 9   protected by the safe harbor without regard to the speaker’s state of mind even if the statement was

10   made with actual knowledge it was false or misleading).

11           Forward-Looking Statements. Though Plaintiffs assert their claims are not based on the

12   Company’s “plans and projections concerning commissioning AquaRefining facilities and

13   commercialization of the AquaRefining process” or statements regarding revenues or additional

14   facilities, that is precisely what Plaintiffs’ claims are.7 (See, e.g., SAC at ¶ 441 (“[l]ead production

15   . . . projected to scale quickly”; SAC at ¶ 450 “our goal is to increase production”) (emphasis

16   added); SAC at ¶ 459 (“we are on track to be at 120 metric tonnes”) (emphasis added).)

17           Plaintiffs attempt to turn these forward-looking statements into statements of current fact

18   or “mixed” statements by arguing that when the Company said it was “on track” to meet certain

19   goals in the future it was referring to “current business conditions.” (PB at 23.) In similar factual

20   circumstances, courts—including this one—have found statements that a company is “on track”

21   to meet production or business goals are forward-looking statements. See Norfolk Cty. Ret. Sys. v.

22   Solazyme, Inc., No. 15-cv-02938-HSG, 2018 U.S. Dist. LEXIS 106868, at *7 (N.D. Cal. June 26,

23   2018). Plaintiffs attempt to distinguish Norfolk on the basis that there were no facts contradicting

24   the statements but there were: the defendant there stated it was “on track” to reach “full nameplate

25   capacity” by the end of 2015 at a facility undergoing commissioning even though confidential

26   witnesses there—as here—alleged that commercial production was not ongoing at any point

27   7
      Plaintiffs also identify forward-looking statements regarding revenues (see, e.g., SAC at ¶¶ 390,
28   450) and the proposed additional facilities (see, e.g., SAC at ¶397).
                                                         8                        Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
            Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 14 of 21



 1   during the class period. Norfolk, 2018 U.S. Dist. LEXIS 106868 at *8, 13-14. But, the court

 2   discredited the allegations, holding the on-track statements at issue were forward looking, even if

 3   the facility had not been close to commercial viability in 2014. Here, as in Norfolk, the Company’s

 4   on-track statements were similarly about future goals and milestones, and thus, they are forward-

 5   looking and protected by the safe harbor.8 (See, e.g., SAC at ¶ 434 (the Reno Plant was “on track”

 6   to achieve 80 tons of output by end of 2016 and expand that to 160 tons by 2018); SAC ¶ 459

 7   (“We expect TRIC to achieve a production rate of 120 metric tons” by end of 2017).)

 8          The only two circuit courts that have addressed the “on-track” language concluded the

 9   statements were forward-looking. See Pompano Beach Police & Firefighters’ Ret. Sys. v. Las

10   Vegas Sands Corp., No. 17-15216, 2018 U.S. App. LEXIS 11192, at *5 (9th Cir. May 1, 2018)

11   (the statement that sites were “on track” falls within the safe harbor); Institutional Investors Grp.

12   v. Avaya, Inc., 564 F.3d 242, 255 (3d Cir. 2009) (statements that a company is “on track” when

13   read in context, cannot meaningfully be distinguished from the future projection of which they are

14   a part). Plaintiffs did not even address the Ninth Circuit’s decision in Pompano Beach, and its

15   attempt to distinguish Institutional Investors because it dealt with financial projections is a

16   distinction without a difference because production goals and financial projections are inextricably

17   intertwined.

18          Plaintiffs’ handful of district court cases in support of their position are distinguishable.

19   For example, in Mulligan v. Impax Labs, Inc., 36 F. Supp. 3d 942, 964 (N.D. Cal. 2014) the “on

20   track” statement related to the company’s efforts—already underway—in response to an FDA

21   warning letter. In contrast, the Company’s statements using “on track” related to future events or

22   goals.9 Indeed, the Mulligan court acknowledged that in other instances, statements regarding

23   8
       See also M & M Hart Living Tr. v. Glob. Eagle Entm’t, Inc., No. CV 17-1479 PA (MRWx), 2017
24   WL 5635424, *11 (C.D. Cal. Aug. 20, 2017) (although present facts might inform a projection,
     that does not prevent a statement from being a forward-looking protected by the safe harbor
25   because all forward-looking statements inherently rely on present conditions); Xu v. Chinacache
     Int’l Holdings Ltd., No. 2:15-cv-7952 CAS (RAOx), 2016 WL 4370030, at *7 (C.D. Cal. Aug. 15,
26   2016) (statements that company was “on track to complete” a business objective were forward-
     looking, “[a]lthough the phrase ‘on track’ sounds in the present tense”).
27   9
       Plaintiffs argue In re ECOtality, Inc. Sec. Litig., No 13-03791-SC, 2014 WL 4634280, *6 (N.D.
     Cal. Sept. 16, 2014) is distinguishable because it stated that “context” could render an “on track”
28   statement as present if it “does not depend on any future condition.” (emphasis added) However,
                                                        9                       Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
            Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 15 of 21



 1   future FDA actions had been found to be forward-looking, but that in Mulligan the statements only

 2   contained present or historical facts. Id. Similarly, in Rihn v. Acadia Pharm. Inc., No. 15-CV-

 3   00575 BTM (DHB), 2016 WL 5076147, at *6 (S.D. Cal. Sept. 19, 2016) (PB 27:25-28:1), the

 4   court acknowledged that an “on track” statement may be forward looking, but that in that case, the

 5   statements at issue were a representation of present conditions pertaining to an NDA process. Id.

 6   at *7. Given that the Rihn defendants had complete control over the timing of the submission of

 7   the NDA, and therefore complete control over whether they were on track, the on-track statement

 8   was deemed not forward-looking. In contrast here, the Company was in the process of scaling a

 9   new technology and adapting it for commercial use in the future; the commercialization of the

10   process was not entirely within the Company’s control.

11          The Statements Were Accompanied by Meaningful Cautionary Language. Plaintiffs

12   further argue that even if statements in the Complaint are forward-looking, “Defendants fail to

13   meet the requisite showing of meaningful cautionary language” and that “none” of the cautionary

14   language was sufficiently meaningful to protect Defendants’ statements. (PB at 25-26.) Plaintiffs

15   argue that Defendants never warned “against the known fundamental problems concerning the

16   AquaRefining process.” (PB at 26.)

17          The Company’s cautionary statements identified these factors, among others:

18          (i)     it had only tested the AquaRefining process on a small scale and to a limited degree
19                  so there could be no assurance that it would be able to replicate the process on a
                    large commercial scale or that it would not incur unexpected hurdles that might
20                  restrict its intended operations,
            (ii)    the uniqueness of the AquaRefining process presented risks associated with the
21                  development of an untried and unproven business model, and
            (iii)   no one had successfully produced recycled lead in commercial quantities other than
22
                    by way of smelting so while the Company began commercial-scale production in
23                  January 2017 it still could not assure that it would be able to produce lead in
                    commercial quantities at a cost of production that would provide an adequate profit
24                  margin. (Exh. 2 at 5-6.)

25

26
     the court expressly concluded statements that the company was on track to release a new product
27   in a future quarter were “quintessentially forward-looking.” Id. at *7. The court found it
     unnecessary to address whether the other on-track statements were forward-looking because
28   Plaintiffs failed to adequately allege they were false or made with scienter.
                                                      10                      Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
            Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 16 of 21



 1          Plaintiffs assert that these cautionary statements do not relate directly to that to which

 2   Plaintiffs claims to have been misled, and that Defendants’ cautionary statements should have

 3   discussed the sticky lead issue and any other specific issues it was facing in scaling the technology.

 4   (PB at 26-27.) But, the PSLRA does not require that the cautionary statement include such details.

 5   The Company disclosed the particular factor that ultimately caused the forward-looking statements

 6   to be untrue—the commercialization of brand new technology that had never been tested on a

 7   commercial scale.10 See, e.g., Gammel v. Hewlett-Packard Co., 905 F. Supp. 2d 1052, 1067 (C.D.

 8   Cal. 2012). Plaintiffs’ caselaw is inapposite. Plaintiffs’ reference to In re Atossa Genetics Inc. Sec.

 9   Litig., 868 F.3d, 784, 798 (9th Cir. 2017), was in the context of applying the bespeaks caution

10   doctrine. The alleged misleading statement—how the company characterized an FDA warning

11   letter—concerned only past facts and therefore fell outside the PSLRA’s safe harbor. Moreover,

12   In re LeapFrog Enterprises, Inc. Sec. Litig. actually supports Defendants’ position. 527 F. Supp.

13   2d 1033, 1047 (N.D. Cal. 2007) (cautionary language addressing risks relating to “types of

14   problems relevant to LeapFrog” were sufficient).

15          In connection with its assertion that “warning of ‘potential’ risks, where severe problems

16   were already known, offers no protection,” Plaintiffs cite to Cutler v. Kirchner, 696 Fed App’x

17   809, 813 (9th Cir. 2017). But there, the problems the company was experiencing impacted its

18   current financial performance, not the likelihood its future goals would be realized, and the other

19   statements were not forward-looking. Plaintiffs other cases are similarly distinguishable.11 Further,

20
     10
21      Even so, the report that accompanied the PSLRA specified that “failure to include the particular
     factor that ultimately causes the forward-looking statement not to come true will not mean that the
22   statement is not protected by the safe harbor.” H.R. Conf. Rep. 104-369, at 44 (1995), reprinted
     at 1995 U.S.C.C.A.N. 730, 743.
23   11
        While Plaintiffs cite to In re Convergent Techs. Sec. Litig., 948 F.2d 507, 516 (9th Cir. 1991)
     for boilerplate language regarding disclosures, the case actually supports Defendants’ position.
24   Not only is the case distinguishable because it is pre-PSLRA, but the court rejected plaintiff’s
     contention that the risk disclosures were insufficient because they failed to sufficiently apprise
25   investors of production problems the company was experiencing. See also Fecht v. Price Co., 70
     F.3d 1078 (9th Cir. 1995) (largely discredited pre-PSLRA case so there was no safe-harbor for
26   forward looking statements); Berson v. Applied Signal Tech., Inc., 527 F.3d 982, 987 (9th Cir.
     2008) (defendants had no affirmative duty to disclose stop-work orders because securities laws do
27   not require firms to disclosure all information and report of backlog resulting from stop-work
     orders was not a forward-looking statement because it did not relate to projections); Oklahoma
28   Police Pension & Ret. Sys. v. LifeLock, Inc., 780 F. App’x 480, 484 (9th Cir. 2019) (misstatements
                                                        11                       Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
            Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 17 of 21



 1   Plaintiffs’ allegations that the cautionary statements are too general or vague simply lack merit.12

 2   IV.    The SAC Fails to Adequately Allege Scienter.
 3           Plaintiffs argue in opposition that Defendants “concession of knowledge, even standing

 4   alone” is sufficient to find a strong inference of scienter. (PB at 31.) Plaintiffs misconstrue

 5   Defendants’ argument, which is that Defendants knew of certain issues in scaling the new

 6   technology, but those issues were not related to the core AquaRefining process, were considered

 7   solvable, and certainly were not hidden; to the contrary, they fell squarely within the risks the

 8   Company warned it would likely face as it worked to commercialize the new technology. There is

 9   no requirement that a Company describe in detail each and every issue that arises, especially when

10   it has already warned that it would face issues. Further, Plaintiffs’ cases are distinguishable

11   because, unlike here, they involved public statements directly contradicted by facts within those

12   defendants’ knowledge.13

13          Confidential Witnesses. To plead scienter, Plaintiffs rely on the CWs. (PB at 32.) For

14   example, Plaintiffs’ allegations relating to the Testing Facility arise solely from CW1 (as Plaintiffs

15   now concede), and such allegations are not described with sufficient particularity nor are they

16   indicative of scienter.14 The SAC describes CW1 as an “engineer” at Aqua Metals from 2015 to

17   2017, but never identifies his title, who he reported to, and the nature of his relationship to Clarke,

18   Mould, and Murphy. Even if accepted as true, CW1’s allegations fall far short of demonstrating a

19

20   at issue related to facts already known to defendants and were not made in the context of future
     risks or future goals).
21   12
        Defendants’ cases on boilerplate cautionary language are inapposite because the Company’s
22   cautionary statements were not vague boilerplate. See Zaghian v. Farrell, 675 Fed. App’x. 718,
     720 (9th Cir. 2017) (referencing boilerplate warnings as insufficient); In re Energy Recovery Sec.
23   Litig., No-15-cv-00265-EMC, 2016 WL 324150, *17-18 (N.D. Cal. Jan. 27, 2016) (same).
     13
        For example, in In re Quality Sys., Inc. Sec. Litig., 865 F.3d 1130, 1143-1145 (9th Cir. 2017),
24   executives had access to information demonstrating declining sales, yet made statements to the
     effect that they had looked at sales data and their sales pipeline was growing. In contrast, here,
25   defendants acknowledged risks and issues relating to the AquaRefining process.
     14
26      The caselaw relied upon by Plaintiffs is distinguishable. For example, in Maverick Fund L.D.C.
     v. First Solar, Inc., 2018 WL 6181241, *35 (D. Ariz. Nov. 27, 2018) the CWs at issue were
27   identified by role, including who they worked under or reported to. Plaintiffs do not include
     allegations with such information about CW1. Further, in Maverick, the CWs had personal
28   knowledge of events described, and did not rely on hearsay.
                                                        12                       Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
            Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 18 of 21



 1   strong inference of scienter with regard to Defendants’ purported knowledge of “significant

 2   problems” with the AquaRefining process “well before the Reno Plant was built.” (Id. at ¶ 469.)

 3   CW1 alleges there were issues with the modules that “were known, including by Clarke and

 4   Mould, since 2015,” and Clarke and Mould knew the technology would have scaling issues. (Id.

 5   at ¶¶ 470, 471.) But he does not provide any facts concerning Clarke’s or Mould’s belief as to

 6   whether these issues, to the extent they existed, would prove to be significant. Such “generalized

 7   claims about corporate knowledge are not sufficient to create a strong inference of scienter”

 8   because they do not establish that the “witness reporting them has reliable personal knowledge of

 9   the defendants’ mental state.” Zucco Partners, 552 F.3d at 998.

10          The CWs’ statements regarding the authenticity of lead ingots and images of AquaRefining

11   allegedly “staged” necessarily fail because they are not pled with the particularity required under

12   the PSLRA when relying on CWs. Zucco Partners, 552 F.3d at 995. CW2 was an Environmental

13   Systems Supervisor who does not claim to have had personal knowledge that the ingots were not

14   AquaRefined lead (SAC at ¶¶ 77, 82), CW3 says nothing relating to the authenticity of

15   photographed ingots and only claims that the Company was not making enough AquaRefined to

16   cast it into bars (id. at ¶ 91), and CW4—who did not even work at the Company when the ingot

17   and images in question were made and taken—bases his allegations entirely on hearsay. (Id. at ¶¶

18   100-103.); In re Allied Nev. Gold Corp., No. 3:14-CV-00175-LRH-WGC, 2016 U.S. Dist. LEXIS

19   104090, at *42 (D. Nev. Aug. 8, 2016) (“statements of a confidential witness are disregarded if

20   lacking in specificity or based on hearsay, rumor, or speculation”).15

21          Officer and Director Resignations. Plaintiffs point to the resignations of Clark, Murphy,

22   Weinswig, and Mould, but resignations by themselves do not support a strong inference of

23   scienter. See, e.g., Norfolk County Retirement Sys. v Solazyme, Inc., No. 15-cv-02938-HSG, 2018

24   U.S. Dist. LEXIS 106868, at *29 (N.D. Cal. June 26, 2018) (management departures, without

25

26

27

28
                                                       13                     Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
                Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 19 of 21



 1   further context, do not support a strong inference of scienter).16 Further, Murphy disclosed to

 2   investors that his retirement was based in part on his age and health issues. (Exh. 24 at 7.)

 3              Trading. As Plaintiffs concede, to evaluate whether insider sales are unusual or suspicious,

 4   the Court must consider among other factor the amount and percentage of shares sold by insiders.

 5   (PB at 34.) For individual defendants’ stock sales to raise an inference of scienter, plaintiffs must

 6   provide a meaningful trading history. Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981, 1005

 7   (9th Cir. 2009). As discussed in Defendants opening brief, Plaintiffs’ allegations concerning the

 8   timing of Murphy’s and Mould’s stock sales without regard to the percentage of their holding they

 9   each sold is probative of nothing, and, if anything, their lack of stock sales since March 2017 and

10   entrance into Rule 10b5-1 trading plans weighs against a finding of scienter. (DB at 28-29; Exh.

11   18 at 9.) Defendant Clarke held and purchased additional stock both during and after the Class

12   Period, notwithstanding Plaintiffs’ efforts to downplay this significant fact. Lastly, Plaintiffs

13   cannot demonstrate scienter relating to inside trading by focusing on Interstate Batteries – a non-

14   insider.

15              Public Offering. Plaintiffs’ reliance on Aqua Metals’ public offering also fails because the

16   need to raise capital does not support an inference of scienter, especially for a company like Aqua

17   Metals that is launching a new technology. (DB at 29-30.)

18   V.         The SAC Fails to State a Claim Against Mr. Murphy and Mr. Mould for Making
                False Statements.
19

20              Murphy is not liable for the three statements17 he allegedly made because they are not false

21
     16
        Plaintiffs’ cases are inapposite, distinguishable, or support Defendants’ position. In re NVIDIA
22   Corp. Sec. Litig., 768 F.3d 1046, 1062-1063 (resignations did not demonstrate inference of
     scienter); In re Adaptive Broadband Sec. Litig., No. C-01-1092, 2002 WL 989478, *14 (N.D. Cal.
23   Apr. 2, 2002) (allegations of resignations and suspension of severance payments, taken alone,
     would not support scienter); In re Volkswagon “Clean Diesel” Mktg. Sales Practices & Prods.
24   Liab. Litig., MDL No. 2672, 2017 WL 66281, *41 (N.D. Cal. Jan. 4, 2017) (inference that
     resignations, firings, and suspensions supported inference of scienter where, unlike here, several
25   had “expressly admitted wrongdoing”).
     17
26      Plaintiffs assert that an issue of fact exists as to whether Murphy or Clarke made one of the
     statements, arguing that this defeats the motion to dismiss. (PB at 17 n.16.) But the standard on a
27   motion to dismiss is whether the facts pled are sufficient, not whether issues of fact exist, and
     regardless of who made the statement, it is not actionable. (See supra at 5-7.) Thus, the issue of
28   who made the statement need not be determined in dismissing the SAC.
                                                          14                      Case No. 4:17-CV-07142-HSG
                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
            Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 20 of 21



 1   or misleading. Nor can Murphy be liable for the statements made by others on earnings calls he

 2   attended. Plaintiffs cite no authority post-dating the Supreme Court’s decision in Janus Capital

 3   Grp., Inc. v. First Derivative Traders, 564 U.S. 135, 142-43, 131 S. Ct. 2296, 2302 (2011) that

 4   would permit such a claim to stand and Defendants have found none. Plaintiffs’ attempt to

 5   distinguish Janus and argue its inapplicability on the basis that it did not involve company officers

 6   (PB 30 n.31) has been rejected by this Court. See In re SolarCity Corp. Sec. Litig., 274 F. Supp.

 7   3d 972, 1006-1007 (N.D. Cal. 2017) (“the Janus court’s interpretation of the word ‘make’ applies

 8   whether or not the case involves a third party or corporate officers.”). Plaintiffs also cite no

 9   authority, much less a post-Janus authority, supporting its position that Murphy can be held liable

10   for statements made by analysts regarding the visits, particularly considering that the SAC fails to

11   allege that Mr. Murphy was involved in any aspect of the visits.

12          Mould’s February 2017 statements in an article regarding Aqua Metal’s announcement of

13   its partnership with Johnson Controls are clearly puffery and opinion statements and Plaintiffs’

14   conclusory allegation that Mould knew the statements were false is insufficient. (DB 38-39). See

15   Markette, 2017 U.S. Dist. LEXIS 160194 at *17 (holding opinion statement not actionable even

16   where “beliefs and expectations were ultimately not borne out” and holding conclusory allegations

17   that defendant’s beliefs were insincere were insufficient). Moreover, Plaintiffs’ argument that the

18   statements contained the “embedded fact” that the “AquaRefining process worked and could be

19   scaled” (PB at 21) fails because 1) this is not an embedded fact and 2) even if it were, the statement

20   would be consistent with the then existing facts (see Section I). Plaintiffs’ argument as to why the

21   statement is not puffery fails on similar grounds because there was no misstatement as to the state

22   of affairs contained in the statement. Since the SAC fails to allege any actionable statement as to

23   Mould, the SAC claims against him should be dismissed.18

24   VI.    The SAC Fails to State a Claim for Control Person Liability.
25          For the reasons discussed above and in Defendants moving brief (DB at 32-33), the SAC

26   fails to sufficiently allege any primary violations under Count One and thus Count Three for

27   18
       Clarke’s statements were also not false or misleading for the reasons set forth herein and in his
28   supplemental briefs.
                                                        15                      Case No. 4:17-CV-07142-HSG
              DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
            Case 4:17-cv-07142-HSG Document 136 Filed 12/20/19 Page 21 of 21



 1   control person liability under Section 20(a) should be dismissed to the extent it relates to Count

 2   One.

 3                                              CONCLUSION

 4          For all the foregoing reasons, Defendants’ motion to dismiss should be granted in all

 5   respects.

 6   Dated: December 20, 2019                        GREENBERG TRAURIG, LLP

 7                                                      By: /s/ Michael R. Hogue
                                                            Michael R. Hogue
 8                                                          Robert A. Horowitz (pro hac vice)
 9                                                            Attorneys for Defendants Aqua Metals,
                                                              Inc., Thomas Murphy, and Selwyn Mould
10

11                                                   WILSON SONSINI GOODRICH & ROSATI P.C.

12                                                      By: /s/ Steven M. Schatz
                                                            Steven M. Schatz
13                                                          Boris Feldman
                                                            Dylan G. Savage
14                                                          Alexander K. Brehnan

15                                                            Attorneys for Defendant Stephen R. Clarke

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         16                     Case No. 4:17-CV-07142-HSG
                 DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS PLAINTIFFS’ 2D AMENDED COMPLAINT
